EXHIBIT 10.1




MEMO AUTHORIZING THE CONVERSION OF DEBT




Date: April 25, 2013




To: Mack Leath, Meshugeneh




From: Neal Sessions, SIBE




Re: Conversion of debt obligations




SIBE’s Board of Directors met on the 19th of April and approved the issuances of
restricted shares for consideration of the current debt owed to Meshugeneh LLC.
 This memo is to serve as a formal agreement between Meshugeneh, LLC and Sibling
Group Holdings, Inc. (SIBE), for the conversion of all obligations as of the
above date into restricted common stock in SIBE.




Meshugeneh has made various advances on behalf of SIBE and is currently owed
approximately $59,376 in total. Meshugeneh hereby agrees to accept 257,040
shares of restricted common stock in full settlement of these obligations. The
formula used in determining the shares to be issued is: The full amount owed at
the time of the agreement, divided by 110% of the average closing stock price on
the ten (10) days prior to the agreement to convert. In this case the average
closing price, using data from Yahoo finance is $.21 per share. Therefore, the
share price used in determining the shares to be issued is $.231, which is 110%
of that amount.




All parties agree that any discrepancy in the dollars actual owed will be made
after the completion of the 2013 audit and deducted from future advances if
necessary. The amounts shall be verified, but in general, consist of the
following:




A DETAIL OF THE SHARE PRICE CALCUALTION AND AMOUNTS OWED FOLLOW




Agreed to this 16th day of May, 2013, by:







Neal B. Sessions

 

Mack R. Leath

Neal B. Sessions

 

Mack R. Leath

Chairman, CEO and CFO

 

Manager of Meshugeneh, LLC

 

 

 








--------------------------------------------------------------------------------




SHARE INFO FOR 10 DAYS PRIOR TO CONVERSION

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

Open

High

Low

Close

Volume

Adj Close*

24-Apr-13

0.17

0.22

0.17

0.22

23,600

0.22

23-Apr-13

0.16

0.2

0.15

0.2

156,600

0.2

22-Apr-13

0.18

0.22

0.15

0.22

4,400

0.22

19-Apr-13

0.22

0.22

0.22

0.22

300

0.22

18-Apr-13

0.16

0.22

0.14

0.18

15,700

0.18

17-Apr-13

0.15

0.23

0.15

0.23

20,900

0.23

16-Apr-13

0.12

0.19

0.12

0.19

38,900

0.19

15-Apr-13

0.16

0.25

0.15

0.25

13,900

0.25

12-Apr-13

0.13

0.17

0.13

0.17

80,700

0.17

11-Apr-13

0.14

0.27

0.13

0.27

88,600

0.27

 

 

 

 

 

AVG CLOSING PRICE

0.21

 

 

 

 

 

110%

0.231




Meshugeneh LLC Payables

 

 

GL Date

Additional Desc

Amount

 

10/1/2012

Edgar Filing Fees

$2,500.00

 

12/31/2012

Sherb Audit Fees

$5,000.00

 

12/31/2012

Ligett Vogt & Webb Audit

$5,000.00

 

12/31/2012

B2B CFO, Snyder

$3,500.00

 

12/31/2012

DC - 2 tix at 1,120 plus hotel and meals

$2,655.42

 

12/31/2012

FINRA response

$345.00

Meshugeneh LLC Payables at 2012 year-end

$19,000.42

 

 

 

 

Mesh activity for Q1 2013

 

 

Trans. Date

 

 

1/3/2013

Direct Deposit to NBS

$1,000.00

 

1/9/2013

Direct Deposit to NBS

$2,000.00

 

1/11/2013

Direct Deposit to NBS

$2,000.00

 

1/28/2013

RECUR DEBIT CRD PMT01/27 YAHOO *NEWCO4EDUC 408-916-2149 CA 474165XXXXXX1473
003027595902106 ?MCC=4816

$13.94

 

2/6/2013

CHECK # 1734    SCI Group / PR exp

$2,000.00

 

2/8/2013

RECUR DEBIT CRD PMT02/07 YAHOO *NEWCO4EDUC 408-916-2149 CA 474165XXXXXX1473
083038549805821 ?MCC=4816

$9.00

 

2/11/2013

CHECK # 1735   Deposited to WFB Checking

$2,400.00

 

Feb. 2013

Transfer to WFB Checking

$5,000.00

 

Feb. 2013

Initial deposti to WFB checking

$210.00

 

Feb. 2013

Initial deposit to WFB savings

$50.00

 

3/12/2013

CHECK CRD PURCHASE 03/11 YAHOO *NEWCO4EDUC 408-916-2149 CA 474165XXXXXX6938
283069424101776 ?MCC=4816

$22.94

 

 

Q1 2013 Mesh Fundings

$14,705.88

 

 

 

 

 

Q1 GL Balance for Mesh

$33,706.30

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------










Mesh Q2 EXPENSES IN 2013 THROUGH 4-25

 

 

 

 

 

 

4/15/2013

CHECK # 1664 deposit to WFB Checking

$3,000.00

 

4/15/2013

WT FED#08571 CITIBANK N.A. NEW /FTR/BNF=LIGGETT, VOGT AND WEBB, PA SRF#
0066771105312937 TRN#130415166090 RFB#

$5,000.00

 

 

 

 

 

4/22/2013

CHECK CRD PURCHASE 04/20 VOC*PRWEB NEWS SVC 866-6406397 MD 474165XXXXXX8427
083108632354879 ?MCC=5968

$499.00

 

4/22/2013

CHECK CRD PURCHASE 04/20 VOC*PRWEB NEWS SVC 866-6406397 MD 474165XXXXXX8427
163108641686086 ?MCC=5968

$100.00

 

 

 

 

 

4/25/2013

CHKCARDMACREPORT MEDIAMARCELL NYUS

$199.00

 

4/25/2013

CHKCARDMACREPORT MEDIAMARCELL NYUS

$1,950.00

 

4/25/2013

OUTGOING WIRE DEBIT

$1,000.00

 

 

 

 

 

4/24/2013

WT FED#04034 CITIBANK N.A. NEW /FTR/BNF=Sherb and Co SRF# 0066771114972238
TRN#130424098264 RFB#

$5,850.00

 

 

 

 

 

4/19/2013

CHECK CRD PURCHASE 04/18 PAYPAL *PRLOG 402-935-7733 TX 474165XXXXXX8427
003108619365993 ?MCC=7311

$49.00

 

 

 

 

 

4/12/2013

WT FED#00948 WEBSTER BANK, N.A. /FTR/BNF=Matthew Cowell SRF# 0066771102397227
TRN#130412145210 RFB#

$5,000.00

 

 

 

 

 

4/8/2013

RECUR DEBIT CRD PMT04/06 YAHOO *NEWCO4EDUC 408-916-2149 CA 474165XXXXXX8427
283096586174750 ?MCC=4816

$9.00

 

 

 

 

 

4/8/2013

CHECK CRD PURCHASE 04/06 YAHOO *NEWCO4EDUC 408-916-2149 CA 474165XXXXXX8427
083095534337020 ?MCC=4816

$13.94

 

4/24/2013

EDGAR FILING SERVICE

 $  3,000.00

 

 

TOTAL IN 2013

 $25,669.94

 

 

 

 

 

Mesh LLC Payable as of 4/25

$59,376.24

 

 

 

 

 

 

110% of prior 10 day average

0.231

 

 

 

 

 

 

No. of shares to issue

      257,040






